DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shun (JP 2017015955A. Portions of the attached translation are cited).
Regarding claim 1, Shun discloses a laser projector (HUD device 1 of figs. 1-3), comprising: 
a laser assembly (synthetic laser light generator 10 of fig. 3) comprising a red laser light (para. 0016; red LD 11r corresponds to a red laser light source and illustrated in fig. 3) emitting region configured to output a red laser light (para. 0016), a blue laser light (blue LD 11b corresponds to a blue laser light source and illustrated in fig. 3) emitting region configured to output a blue laser light (para. 0016), and a green laser light (green LD 11g corresponds to a green laser light source and illustrated in fig. 3) emitting region configured to output a green laser light (para. 0016), wherein red laser 
a beam combination mirror group (dichroic mirrors 14r, 14g, and 14b of fig. 3) configured to combine the red laser light, the blue laser light and the green laser light emitted by the laser assembly (para. 0023; dichroic mirrors 14r, 14g, and 14b are arranged so that their reflected lights match to generate synthetic laser light C); and 
a phase delaying component (polarization axis conversion element 13), on a light emitting path of at least one of the red laser light (illustrated in fig. 3; the polarization axis conversion element is for the red light source 11r), the blue laser light or the green laser light, and configured to change a polarization direction of the at least one of the red laser light (para. 0018; polarization axis conversion element 13 is composed of a wave plate such as a 1 / 2λ plate, and is installed on the optical path of the red laser light R), the blue laser light or the green laser light before the red laser light, the green laser light, and the blue laser light are output by the beam combination mirror group (illustrated in fig. 3).



Regarding claim 8, Shun discloses wherein the laser assembly (LD group 11 of fig. 3) comprises a laser package assembly including an array of light emitting chips (illustrated in fig. 3), and the array of light emitting chips comprises: 
a first light emitting chip configured to emit the red laser light from the red laser light emitting region (para. 0016; red LD11r that emits a red laser beam R); 
a second light emitting chip configured to emit the blue laser light from the blue laser light emitting region (para. 0016; a blue LD11b that emits a blue laser beam B); and 
a third light emitting chip configured to emit the green laser light from the green laser light emitting region (para. 0016; a green LD11g that emits a green laser beam G).

Regarding claim 13, Shun discloses wherein the phase delaying component is a half-wave plate (para. 0018; waveplate such as a 1 / 2λ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shun (JP 2017015955A).
Regarding claim 9, Shun discloses a laser projection device (HUD 1 of figs. 1-3) comprising: red, green and blue lasers (para. 0016; the LD group 11 is composed of a red LD11r that emits a red laser beam R, a green LD11g that emits a green laser beam G, and a blue LD11b that emits a blue laser beam B) and a beam combination mirror (photosynthesis unit 14 is composed of dichroic mirrors 14r, 14g, and 14b). 
Shun fails to teach wherein the first beam combination mirror is configured to reflect the green laser light to the second beam combination mirror, the second beam combination mirror is configured to transmit the green laser light and reflect the blue laser light to the third beam combination mirror, and the third beam combination mirror is configured to transmit the blue laser light and the green laser light and reflect the red laser light to a beam shaping component; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the light sources and the beam combining mirrors according to the particular colors, since it has In re Japikse, 86 USPQ 70

Regarding claim 10, Shun discloses wherein the phase delaying component (e polarization axis conversion element 13 is composed of a wave plate such as a 1 / 2λ plate, and is installed on the optical path of the red laser light R) is located on an optical path of the red laser light (para. 0018).
Shun fails to teach wherein the red light is incident into the third beam combination mirror; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the light sources and the beam combining mirrors according to the particular colors, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	
Regarding claim 12, Shun discloses a phase delaying component (1/2 λ plate) on the optical path of the red light source (illustrated in fig. 3).
Shun fails to teach wherein the phase delaying component is located between the second beam combination mirror and the third beam combination mirror; however, it would have been obvious to one of ordinary skill in the art at the time of the invention to .

Allowable Subject Matter
Claims 14-20 are allowed.

Claims 3-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 3 that was found to be allowable is wherein the phase delaying component is on the light emitting path of the green laser light emitting region and the blue laser light emitting region, the second direction is equal to the third direction, and a polarized direction of each of the green laser light and the blue laser light after being transmitted through the phase delaying component is changed by 90 degrees. 

Claims 4-7 are allowable as being dependent on claim 3.

The subject matter of claim 11 that was found to be allowable is wherein the phase delaying component is located on an optical path of the green laser light incident 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	11 August 2021

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882